 



Exhibit 10.1

FIRST AMENDMENT TO CERTAIN OPERATIVE AGREEMENTS

     THIS FIRST AMENDMENT TO CERTAIN OPERATIVE AGREEMENTS dated as of March 28,
2005 (this “Amendment”) is by and among CYPRESS SEMICONDUCTOR CORPORATION, a
Delaware corporation (the “Lessee”); WACHOVIA DEVELOPMENT CORPORATION, a North
Carolina corporation, (the “Lessor”); the various financial institutions and
other institutional investors which are parties hereto from time to time as
holders of the Credit Notes (individually, a “Credit Lender” and collectively,
the “Credit Lenders”); the various financial institutions and other
institutional investors, which are parties hereto from time to time as Mortgage
Lenders (individually, a “Mortgage Lender” and collectively, the “Mortgage
Lenders”) (the Lessor, each Credit Lender and each Mortgage Lender may be
referred to individually as a “Primary Financing Party” and collectively as the
“Primary Financing Parties”); and WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association, as the agent for the Primary Financing Parties and
respecting the Security Documents, as the agent for the Secured Parties (in such
capacity, the “Agent”).

WITNESSETH:

     WHEREAS, the parties to this Amendment are parties to that certain
Participation Agreement dated as of June 27, 2003 (as amended, modified,
extended, supplemented, restated and/or replaced from time to time, the
“Participation Agreement”), and certain other Operative Agreements; and

     WHEREAS, the parties to this Amendment wish to amend certain agreements,
instruments and other documents to which they are a party (or to which certain
of them are a party) in connection with a lease financing provided in favor of
Lessee by the other parties to this Amendment with regard to the Properties.

     WHEREAS, the Lessee has requested certain modifications to Appendix A to
the Participation Agreement; and

     WHEREAS, the Financing Parties which are signatories hereto have agreed to
the requested modifications on the terms and conditions set forth herein;

     NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which is acknowledged,
the parties hereto agree as follows:

AGREEMENT:

     1. Definitions. Capitalized terms used herein and not otherwise defined
shall have the meaning given to such terms in Appendix A to the Participation
Agreement and the Rules of Usage set forth therein shall apply herein. In the
case of any conflict between the provisions of

 



--------------------------------------------------------------------------------



 



this Amendment and the provisions of the Operative Agreements, the provisions of
this Amendment shall control construction of the terms.

     2. Amendment to Appendix A to the Participation Agreement. The amendment
pursuant to this Section 2 of this Amendment is deemed to be made and effective
as of June 27, 2003 and thereafter. Appendix A to the Participation Agreement is
hereby amended by deleting and replacing clause (b) in the definition of
“Current Ratio” with the following:

     (b) current liabilities as defined in accordance with GAAP less up to
$180,000,000 of current liabilities arising from Lessee’s obligation to make
cash payments to holders of Lessee’s 1.25% convertible notes issued in 2003 upon
conversion of such notes. (For the avoidance of doubt, such $180,000,000 shall
be reduced by the aggregate of all payments made by or on behalf of Lessee to
the holders of the 1.25% convertible notes as a result of the conversion of such
notes.)

     3. Effect of Agreement. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
forbearance or waiver of, or otherwise affect the rights and remedies of any
Financing Party under any Operative Agreement, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Operative Agreements, all of which are ratified
and affirmed in all respects and shall continue in full force and effect.
Nothing herein shall be deemed to create a course of dealing or otherwise
entitle The Lessee to a consent, waiver, forbearance, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in any Operative Agreement in similar or different
circumstances in the future.

     4. Conditions Precedent and Subsequent. Notwithstanding anything contained
herein to the contrary, this Amendment, shall not become effective until
(a) completion and delivery to the Agent of executed counterpart signature pages
to this Amendment from the Lessee, the Lessor and the Majority Secured Parties
and (b) all proceedings taken in connection with the transactions contemplated
by this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to the Agent and its legal counsel, Moore & Van Allen
PLLC.

     5. Representations and Warranties. The Lessee hereby represents and
warrants that (i) the representations and warranties contained in Section 6.2 of
the Participation Agreement are true and accurate as of the date hereof as if
made on the date hereof, except to the extent such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties were true and accurate as of such earlier date, (ii) no event or
condition exists or would result from or continue after the consummation of the
transactions contemplated hereby, which constitutes a Default or an Event of
Default, (iii) each Operative Agreement to which the Lessee is a party remains
in full force and effect with respect to it and shall remain in full force and
effect after the effectiveness of this Amendment, and (iv) it knows of no event
that would or with the passage of time or giving of notice or both could
constitute a Casualty, Condemnation or Environmental Violation.

2



--------------------------------------------------------------------------------



 



     6. Release. In consideration of entering into this Amendment, the Lessee
(a) represents and warrants to each Financing Party that as of the date hereof
there are no Claims or offsets against or defenses or counterclaims to its
obligations under the Operative Agreements and furthermore, the Lessee waives
any and all such Claims, offsets, defenses or counterclaims whether known or
unknown, arising prior to the date of this Amendment and (b) releases each
Financing Party and each of their respective Affiliates, Subsidiaries, officers,
employees, representatives, agents, counsel and directors and each Indemnified
Person from any and all actions, causes of action, Claims, demands, damages and
liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
from any action or failure to act with respect to this Amendment or any other
Operative Agreement, on or prior to the date hereof.

     7. Continued Effectiveness of Operative Agreements. Except as modified
hereby, all of the terms and conditions of the Operative Agreements are hereby
ratified and affirmed and shall remain in full force and effect. By its
execution and delivery of this Amendment, the Lessee acknowledges and agrees to
the terms and conditions of this Amendment and reaffirms its obligations
pursuant to the Operative Agreements.

     8. Direction to Lessor. The Agent, the Lenders and the Holders hereby
instruct the Lessor to enter into this Amendment and such other documents
necessary to effectuate the intent of this Amendment.

     9. Miscellaneous.

     (a) Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

     (b) Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart. Delivery of an executed
counterpart by telecopy shall be as effective as delivery of a manually executed
counterpart hereto and shall constitute a representation that an original
executed counterpart will be provided.

     (c) Headings. The headings of the various articles and sections of this
Amendment are for convenience of reference only and shall not modify, define,
expand or limit any of the terms or provisions hereof. Unless otherwise stated,
references to Sections made in this Amendment shall be interpreted as references
to the applicable Section herein.

     (d) Fees and Expenses. The Lessee agrees to pay or reimburse all reasonable
costs and expenses of the Agent in connection with the preparation, execution
and

3



--------------------------------------------------------------------------------



 



delivery of this Amendment and any documents related hereto, including, without
limitation, the reasonable fees and expenses of Moore & Van Allen PLLC.

     (e) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THE LAWS
OF A STATE WHERE A PARTICULAR PROPERTY IS LOCATED ARE REQUIRED TO APPLY.

     (f) JURISDICTION, VENUE AND ARBITRATION. THE PROVISIONS OF THE
PARTICIPATION AGREEMENT RELATING TO ACTIONS AND PROCEEDINGS ARE HEREBY
INCORPORATED BY REFERENCE HEREIN, MUTATIS MUTANDIS.

     (g) Further Assurances. The provisions of the Participation Agreement
relating to further assurances are hereby incorporated by reference herein,
mutatis mutandis.

     (g) Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Operative Agreement shall survive
the execution and delivery of this Amendment and the other Operative Agreements,
and no investigation by any Financing Party or any closing shall affect the
representations and warranties or the right of the Financing Parties to rely
upon them.

     (h) Amendment. This Amendment shall not be terminated, amended,
supplemented, waived, modified or discharged except by an instrument in writing
executed by the party against which enforcement is sought and in accordance with
Section 12.4 of the Participation Agreement.

     (i) No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Amendment. In the event an ambiguity or
question of intent or interpretation arises, this Amendment shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Amendment.

[The remainder of this page has been left blank intentionally.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective officers thereunto duly authorized as of the
date first above written.

          LESSEE:   CYPRESS SEMICONDUCTOR CORPORATION
 
       

  By:    

            Name: Emmanuel Hernandez     Title: Chief Financial Officer
 
       

  By:    

            Name: Neil H. Weiss     Title: Vice President & Treasurer

(signature pages continue)

 



--------------------------------------------------------------------------------



 



          LESSOR:   WACHOVIA DEVELOPMENT CORPORATION
 
       

  By:    

       

  Name:    

       

  Title:    

       

(signature pages continue)

 



--------------------------------------------------------------------------------



 



          AGENT:   WACHOVIA BANK, NATIONAL
ASSOCIATION, as the Agent
 
       

  By:    

       

  Name:    

       

  Title:    

       

(signature pages continue)

 



--------------------------------------------------------------------------------



 



          CREDIT NOTE LENDER:   WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Credit Note Lender
 
       

  By:    

       

  Name:    

       

  Title:    

       

(signature pages continue)

 



--------------------------------------------------------------------------------



 



          MORTGAGE NOTE LENDER:   WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Mortgage Note Lender
 
       

  By:    

       

  Name:    

       

  Title:    

       

(signature pages end)

 